       Case 3:19-cr-00163-KAD Document 67 Filed 06/05/20 Page 1 of 25




                         UNITED STATES DISTRICT COURT

                           DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,

            Plaintiff,

V.                                   NO.    3:   19-cr-00163 (KAD)

MICHAEL VERZELLA,

            Defendant.               JUNE 5,2O2O

           MICHAEL VERZELLA'S SENTENCING MEMOIIANDUM

      This is a sentencing memorandum for Michael Verzella. This is a case

with bad optics presented within a vulnerable victim's framework. V/hen

examined closely, however that cast overstates the seriousness of the offense.

      Michael VerzeI\a pleaded guilty on February 27,2O2O to a single count of

Wire Fraud. He committed that offense while employed as a Supervisor of

Recreation at Chapel Haven, a non-profit corporation which provides for

individuals with developmental limitations. The defendant took money through

the unauthorízed use of an institutional credit card and, as well, took cash

from what amounts to student activities funds.




                                        1
            Case 3:19-cr-00163-KAD Document 67 Filed 06/05/20 Page 2 of 25




          The defendant intends to request a non-guideline sentence below the 33-

4l-month bracket calculated under the Sentencing Guidelines. The
information set forth below seeks to provide a basis for the imposition of the
requested sentenced. If incarcerated, Mr. Verzella requests a recommendation

for a prison camp and for the RDAP Program.

The Law of Sentencing

          This court well knows the applicable sentencing statute, 18

USC 3553(a). It is set forth in the footnote              below.l The Court has

1   In its entirety,   1B U.S.C. $3553(a) provides:

(af Factors to be considered in imposlng a sentence. --The court shall impose a sentence
sufficient, but not greater than necessary, to comply with the purposes set forth in paragraph
(2) of this subsection. The court, in determining the particular sentence to be imposed, shall
consider--
(lfthe nature and circumstances of the offense and the history and characteristics of the
defendant;
(2) the need for the sentence imposed--
(A) to reflect the seriousness of the offense, to promote respect for the law, and to provide just
punishment for the offense;
(Bf to afford adequate deterrence to criminal conduct;
(Cf to protect the public from further crimes of the defendant; and
(D) to provide the defendant with needed educational or vocational training, medical care' or
other correctional treatment in the most effective manner;
(3f the kinds of sentences available;




                                                      2
          Case 3:19-cr-00163-KAD Document 67 Filed 06/05/20 Page 3 of 25




received and will continue to receive, memoranda similar to this,

synopsizing the evolution of sentencing law from the adoption of




(4f the kinds of sentence and the sentencing range established for--
(A) the applicable category of offense committed by the applicable category of defendant as set
forth in the guidelines--
(t) issued by the Sentencing Commission pursuant to section 99a(a)(1) of title 28, United States
Code, subject to any amendments made to such guidelines by act of Congress (regardless of
whether such amendments have yet to be incorporated by the Sentencing Commission into
amendments issued under section 99aþ) of title 28); and
(ii) that, except as provided in section 3742(gl, are in effect on the date the defendant is
sentenced; or
(Bf in the case of a violation of probation or supervised release, the applicable guidelines or
poii"y statements issued by the Sentencing Commission pursuant to section 99a(a)(3) of title
äS, Ùnited States Code, taking into account any amendments made to such guidelines or
policy statements by act of Congress (regardless of whether such amendments have yet to be
incoiporated by the Sentencing Commission into amendments issued under section 99a(p) of
title 28);
(5f any pertinent policy statement--
(Af issued by the Sentencing Commission pursuant to section 99a@lQl of title 28, United
States Code, subject to any amendments made to such policy statement by act of Congress
(regardless of whether such amendments have yet to be incorporated by the Sentencing
Commission into amendments issued under section 99a(p) of title 2B); and
(B| that, except as provided in section 3742(gl, is in effect on the date the defendant is
sentenced, [FN1]
(6) the need to avoid unwarranted sentence disparities among defendants with similar records
who have been found guilty of similar conduct; and
(7) the need to provide restitution to any victims of the offense.




                                                  3
        Case 3:19-cr-00163-KAD Document 67 Filed 06/05/20 Page 4 of 25




the Sentencing Guidelines in 1987 to today, when guidelines are'

happily, advisory, not presumed reasonable, and serve only as a

starting point for analysis. The basic law of post-Booker

sentencing boils down to the following principles:

      1. The guidelines are no longer mandatory but advisory;
      2. The District court's   sentences are reviewed on an abuse

of discretion standard for reasonableness;

      3.    A guideline sentence is not presumed to be reasonable;

and

      4. In imposing a non-guideline    sentence, the Court is

required to comply with the considerations set forth in 18 U.S.C.

S 3553(a)   and can afford whatever weight it believes is appropriate

to each of the factors outlined in the statute (not the least of which

is that the sentence imposed should be sufficient but not greater

than necessary to satisfy the requirements of the statute).




                                          4
         Case 3:19-cr-00163-KAD Document 67 Filed 06/05/20 Page 5 of 25




       The detailed footnote below sets forth a synopsis of the case

law, hopefully avoiding repetition of case law well known to this

court, and the consumption of multiple, non-productive pages.2




2       In its en banc decision in United States v. Cavera, 550 F.3d 180 (2d Cir. 2008), the
Second Circuit discussed the parameters of federal sentencing law in the wake of United States
v. Booker, 543 U.S. 22O,226-27 (2OO5l, which held that mandatory application of the
Sentencing Guidelines was unconstitutional under the Sixth Amendment. The Court in Booker
ruled that the Sentencing Guidelines were effectively advisory, and that sentencing courts were
permitted to fashion appropriate sentences for each offense taking into consideration not only
it" Crid.tines range, but also the factors enumerated by Congress in 18 U.S.C. S3553(a)'
Further, such sentences would be reviewed for "unreasonableness." Booker, 543 U.S. al 261'
,,Review for 1¡nreasonableness'amounts to review for abuse of discretion'" ÇAvera, 550 F'3d at
 187 (citing Gall v. United States, 552 U.S. 38 (2007)).


       As the Cavera court recognized:

       A sentencing judge has very wide latitude to decide the proper degree of punishment for
       an individual offender and a particular crime. In addition to taking into account the
       Guidelines range, the district court must form its own view of the "nature and
       circumstances of the offense and the history and characteristics of the defendant." 18
       U.S.C. S 3553(a)(1). The sentencing judge is directed, moreover, to consider: a) the need
       to reflect the seriousness of the offense, to promote respect for the law, and to provide
       just punishment for that offense; b) the need to afford adequate deterrence to criminal
       tonduct; c) the need to protect the public from further crimes by the defendant; and d)
        the need for rehabilitation. /d. S 3553(a)(2). Additionally, district courts must take into
        account: the kinds of sentences available, id. S 3553(a)(3); any pertinent Sentencing
        Commission policy statement, td. S 3553(a)(5); the need to avoid unwarranted sentence
        disparities among similarly situated defendants, id.S 3553(a)(6); and, where applicable,
        the need to provide restitution to anyvictims of the offense, td. S 3553(a)(7).




                                                 5
        Case 3:19-cr-00163-KAD Document 67 Filed 06/05/20 Page 6 of 25




                                      CONSID         oNs

      There are two absolutes in the criminal process: first, sentencing is the

hardest part; second, cases are never as simple as they first appear. Both

absolutes are present in this case.

      This appears at first blush a simple case of employee theft involving

sympathetic victims. A full understanding of all that is involved comes only

with an appreciation of the corporate and individual victims and the make-up

of the defendant, his personal history, and how this case has impacted him.

Nature and Circumstances of the Offense
      This is the part of every sentencing memorandum that explains "hor¡/'

the crime was committed'

      The victim, Chapel Haven, is a non*profit corporation which provides

residences and services for approximately 2OO young adult clients who suffer

from autism and other developmental limitations. chapel Haven has

campuses in the Westville section of New Haven and in Tuscon, Arizona. It is

well-regarded for the services it provides and has become very successful. It

has a reported end.owment of One Hundred Million Dollars. It recently

successfully completed a capital campaign of Forty-One Million Dollars. In the




                                         6
        Case 3:19-cr-00163-KAD Document 67 Filed 06/05/20 Page 7 of 25




past year it completed a modern residences and classroom facility on its New

Haven campus. Tuition at the New Haven campus for residents is

approximately $7O,0OO.OO and $+0,000.00 for non-residents. In connection

with the case against Mr. Verzella, Chapel Haven submitted an insurance claim

of approximately $+0O,OOO.OO. The insurance company honored only

$Z2O,OOO.00 of    that claim.

      Mike Yerzellais a 41-year-old, college-educated mân with no criminal

record. He is married. He is the father of three children. He worked at Chapel
Haven as its Recreation Supervisor for approximately 13 years. As part of his

employment he was provided credit cards for recreation expenses such as

entertainment trips to places like Six Flags or professional athletic events' He

misused those cards for his personal benefit to purchase tickets for sporting

and entertainment events for his family and friends. In addition, he bought gift

cards he used for his personal benefit. The total amount of credit card usage

was approximately $\Z6,OOO.00 (PSR 111S). He also took cash from student

funds in the approximate amount of $69,000.00 (PSR I20)'3


3The cash was from fees - usually $1O.OO to $15'00 - paid by clients for "in house" events like
dances, magic shows, bingo nighis, etc., payments were often prepaid, and clients would not
attend.
        Case 3:19-cr-00163-KAD Document 67 Filed 06/05/20 Page 8 of 25




Characteristics of the Defendant
      This is the "who" and the "\Mhy" of every sentencing memorandum. It

seeks to provide an explanation of both the individual and his motivations and

mind set. It is not, nor is it meant to be, a justification.
      Mike Yerzella is a fellow who came to feel that life had left him behind.

He believed he had never really been respected by his     family. He believed that

success rwas measured by material possessions. He felt unappreciated and

disrespected in his job at chapel Haven as well. He used and abused a

corporate credit card, but given the financial success of his employer, he never

perceived he was taking "advantage" of a vulnerable or sympathetic      victim.   He

also took money from client funds.

       Mike suffered from an even greater delusion for the cash part of the

offense. He liked the clients and liked serving them. It was one of the few

things that really gave him satisfaction. He never allowed himself to recognize

what he did was taking money "from" those clients (though it was); rather, he

saw that the money taken was cash provided to clients by parents, guardians

or Chapel Haven itself. He did not see himself as taking the money from the

clients and hurting the clients.




                                           8
        Case 3:19-cr-00163-KAD Document 67 Filed 06/05/20 Page 9 of 25




      The money that Mike took   - the credit card overages   and the cash -   \Mas


spent on friends and family. Mike mistakenly hoped and believed that he could

earn their respect by showing financial success. He unsuccessfully tried to

purchase esteem for himself and from others. That failure is compounded by

this prosecution.
      Like all of us, Mike is shaped by his upbringing and driven and

influenced by his insecurities. We have submitted three separate reports from

professionals who have examined Mike    - Drs. Maya Prabhu (Exhibit A) and Dr.
Madelon Baranoski (Exhibit B) of Yale and Margaret Antenucci (Exhibit C) an

ApRN. The three reports give detailed insight into Mike's make-up and how his

life has come unraveled since his arrest. Mike's eldest brother Ken, was the

successful one. He's now an executive and financially successful. His

youngest brother, Brian, is the intellectual, now a religious monk residing in

Massachusetts. Mike never believed he fit   in. Fit in or not, he certainly never
felt appreciated or respected. He felt his parents gauged success by a

materialistic yardstick. And he believed he came up short. While he enjoyed

his job at Chapel Haven and enjoyed the work with his clients, he felt that he




                                        I
       Case 3:19-cr-00163-KAD Document 67 Filed 06/05/20 Page 10 of 25




could not, in his parents' eyes, live up to the accomplishments of either of his

brothers.

      Mike also felt resentment at work. He felt that his input was not

respected or appreciated. He felt taken for granted and disrespected. He took

advantage of the imprecise accounting systems at Chapel Haven to take money

and buy tickets and gift cards he thought would buy him respect. These

familiar but misguided emotions are what brings him to this Court.
      Since these charges were presented, Mike's life has completely fallen

apart. He is in free fall right now. As both Dr. Baranoski and Dr' Prabhu note,
he is at risk for self-harm. That is a concern. As Dr. Prabhu states:

             The major concern for Mr. Yetzella is his increased risk for
      self-harm/suicide as he approaches sentencing and continues to
      come to terms with possible separation from his children, family
      and remaining support structures. Both alcohol use and his
      prior suicidal ideation plus ongoing severe depressive symptoms
      þut Mr. Verzel\a at heightened risk. His risk will also be high
      ãft.r incarceration as he struggles to remain future-oriented.
      Mr. Verzella would benefit from additional psychiatric monitoring
      before sentencing and might benefit from a higher level of care
      (either intensive ãay treatment program or inpatient hospitalízation)
      *itft ongoing assessment and coping-skills training; a dual diagnosis
      progr.- which includes alcohol and substance use education
      ðo.rt¿ be warranted. He will also need a careful mental health
      assessment and ongoing monitoring if incarcerated.




                                         10
       Case 3:19-cr-00163-KAD Document 67 Filed 06/05/20 Page 11 of 25




Similarly, Dr. Baranoski alerted to those same concerns:

            Although Mr. Verzella expressed no current suicidal thinking
      at the time of the evaluation and he expressed a strong deterrent
      related to the harm his suicide would cause his children, depression
      carries a risk for self-harm. Mt.Verzella's impulsivity, especially
      in the presence of strong emotion, and the absence of support, put
      him at increased risk for suicide; additional monitoring and a
      higher level of treatment are warranted after sentencing. His risk
      foi suicide is likely to increase as sentencing approaches and will
      continue to be a significant risk with incarceration. Mr. Verzella's
      shame, sense of failure and hopelessness, and in the past, his
      selection and significant planning for a lethal suicide method
      evaluate his risk. Moreover, his belief that he has lost everything
      and his inability to imagine recovery from his failing make his
      risk for suicide pervasive and enduring.

Both mental health professionals note that there was a point in time when

Mike had made specific and detailed plans to end his life. In recent weeks

leading up to the date of sentencing, Dr. Prabhu has expressed to counsel a

concern for self-destruction.

      Mike's life has effectively fallen apart. After foolishly leaving the

comfortable confines of chapel Haven, he moved to Evergreen woods in

Branford as a Recreation Director there. He liked that job, but once arrested

for the fraud at Chapel Haven, Evergreen Woods fired him. He then picked up

two separate menial jobs both at less than his Chapel Haven salary. Those




                                          L1
       Case 3:19-cr-00163-KAD Document 67 Filed 06/05/20 Page 12 of 25




jobs disappeared with the COVID-19 pandemic. The family financial pressures

increased.

      Mike's marriage is a shamble. Lisa is at the end of her rope. Mike can't

see around his own   problems. Both parents try to hold the family together.

Lisa will at some point file for a divorce. Mike can't live at home without

conflict, so he often stays with his parents.
      It d.oesn't get better. Mike has taken to drinking. While never a
teetotaler, the last two years led. to heavy use and abuse of alcohol. He

periodically sits alone in his car, drinking. Sometimes vodka. Sometimes beer.

Sometimes more. Sometimes less.

      Mike yerzella is at a point where he recognizes his failures and the

consequences. He cannot see his way around them. He cannot see a prospect

for a better future. He is not entirely wrong. He's where he is because of his

own choices and actions. Always insecure, always feeling unappreciated, he

acted impulsively to earn approval and respect of friends and family. He

accomplished the exact opposite' He knows that.




                                          t2
       Case 3:19-cr-00163-KAD Document 67 Filed 06/05/20 Page 13 of 25




Guideline Calculations
      Mike Verzella's guideline exposure is 33 to 41 months at Level   20'   (PRS


n27-gSl. This comes from applying a base offense with enhancements for
amount (Section 28L.1(bX1)(f)) and three separate upward bumps of two levels

each for the number of victims (281.1(bX2XA)(i)); vulnerable victims. (Section

341.1(b)(1); and abuse of position of trust (Section 381.3). That calculation

overstates the seriousness of the offense and is greater than necessary to fulfill

the obligations of the statute.

      There is no dispute that MikeVerzella abused a position of trust. The

"greater than necessary" conclu.sion results from an analysis of the

enhancements.

      That analysis is best demonstrated by separating the losses into two

separate buckets   -   one the credit cards; the other the cash.

      The          Card

      The credit card losses total out to fiI75,872.58, the total of money spent

on entertainment for friends and family and the personal use of gift cards.

That total puts Mike plainly in the $15O,O0O.OO to $ZSO,OOO.00 loss brackets.




                                           l.J
       Case 3:19-cr-00163-KAD Document 67 Filed 06/05/20 Page 14 of 25




This, then, becomes a numbers-driven calculation with a base level 7 plus a

loss enhancement of 10.

      The Second Circuit has questioned the Sentencing Commission's

methodology unanchored to any empirical foundation. It has encouraged

sentencing courts to engage in an offense-driven rather than a numbers-driven

approach. Writing for the Court in United States v. Algahaim, 842 Fed. 3d 796
(2016), Judge Newman stated:

            we . . . recognize that the commission had the authority
      to construct a set of guidelines that used loss amount as the
      pred.ominant determination of the adjusted offense level for
      monetary offenses.

              But the Commission could have approached monetary
      offenses quite differently. For example, it could have started
      the Guid"litt." calculation for fraud offenses by selecting a
      base level that realistically reflected the seriousness of a
      typical fraud offense and then permitted adjustments up or
      dó*n to reflect especially large or small amounts of loss.
      Instead, the Commission valued fraud (and theft and
       Embezzlement) at level six, which translates in criminal
      history category I to a sentence as los as probation, and
      then têt the amount of loss, finely calibrated into sixteen
      categories, become the principal determinant of the adjusted
      offense level and hence the corresponding sentencing range.
      This approach, unknown to other sentencing systems, was
       One the Commission was entitled to take, but its unusualness
       is a circumstance that a sentencing court is entitled to consider'
       (citations omitted) . . . Where the Commission has assigned a




                                        14
         Case 3:19-cr-00163-KAD Document 67 Filed 06/05/20 Page 15 of 25




        rather low base offense level to a crime and then increased it
        significantly by a loss enhancement, that combination of
        circumstances entitles a sentencing judge to consider a non-
        Guidelines sentence.

                                  842 Fed. 3d at 800.

        These credit card losses fall into the category described by Judge

Newman. It is just arithmetic; a numbers-driven calculation unrelated to the

nature of the offense. This part of the case is pedestrian, a corporate employee

overusing a corporate credit card for an insured employera. Whether the

employer is united Technologies, Yale University, Mohegan Sun or Chapel

Haven is inconsequential.     It is a common, every-day offense' Chapel Haven is

a successful institution with a significant endowment which has recently

engaged    in a successful fundraising drive leading to the construction of a
modern residential facility designed by a prestigious architectural firm. Chapel

Haven is not a vulnerable victim.

        This ,,bucket" of Mike Verzella's offense, without the enhancement for

vulnerable victim, comes out to a total offense level of 16 with an exposure of

21.   to 27 months. That is calculated as follows:

aAs noted, Chapel Haven's insurance claim was for approximately $400,000'00; only
$220,000.00 of that was honored by the insurance company'




                                             15
       Case 3:19-cr-00163-KAD Document 67 Filed 06/05/20 Page 16 of 25




            Base    Offense                        7

            Loss   Amount                          10

            Abuse of   Trust                       2

            Total Offense   Level:                 19

            Acceptance of   ResPonsibilitY        -3

            Total Offense   Level:                 16

            Sentencing   Range                     2l to 27
In this context it is simply another credit card offense by an employee from an

insured employer. Vulnerable victim does not apply. That sentencing range

magnifies the seriousness of the offense and calls for a greater than necessary

sentence.

The Cash Losses
      The second "bucket", presents a more complex and nuanced issue. The

cash taken from clients, totals much less, but is complicated by the victim-

related enhancements. The loss is $68,000.00. Standing alone the Guidelines

calculate to an Offense Level of 16 with   a2I to 27-nrontln   exposure follows:

            Base    Offense                        7

             Loss   Amount                          6




                                           16
       Case 3:19-cr-00163-KAD Document 67 Filed 06/05/20 Page 17 of 25




            Abuse of Trust                         2

            Vulnerable Victims                     2

            Number of Victims                      ?
                                                   19

            Total Offense Level                    T6




      This part of the case is really the flip side of Judge Newman's discussion

in Aleahaim. The seriousness of the case is gauged by not the loss amount but

by the victim related considerations   - vulnerability and number.
Even then, a close analysis reveals that the vulnerable victims label overstates

the seriousness of the offense.

      To be clear, the defendant does not dispute the abuse of trust; the

number of victims; or, in fact, their vulnerability. The extent of the harm has

to be assessed. The losses came about because periodically clients would pay

for in-house entertainment events by advance deposits of $10.00 or $15.00.

Often the sign-ups   - wouldn't show up for the event. That cash was not
returned. Over time, obviously, those added up. (The average loss per client




                                          77
        Case 3:19-cr-00163-KAD Document 67 Filed 06/05/20 Page 18 of 25




arithmetically is $340.00 ($68,000.00 divided by 200) total or about $70.00 per
year cover a five-year period).

      The total loss, then, was basically cash not returned to clients for events

they had prepaid for but did not attend. Most often this money was not in fact

client money in the sense that it had been saved or earned; rather, given the

demographics of Chapel Haven, it was money provided by parents or

guardians. So, the loss, then, applied mostly to individuals who were providing

cash to the clients. They are angry and have a right to be. But the dimensions

of the loss are less than they appear. No client was deprived of room, food,

light, heat or clothing. Projecting this part of the case through the vulnerable

victims lens magnifies the harm caused by those losses. The cash loss

represented. money from clients either did not attend an entertainment event

for which they had paid and did not receive a refund.

       None of this should be read to mean that Mike Verzella claims that he

didn't commit a crime; that he doesn't accept responsibility for that crime; or,
importantly, that he does not have contrition for the crime he committed. The

reverse of all that is   true. Mike's greatest regret is that having worked with,
socialized with and developed friendships with the clients, he betrayed their




                                            1B
          Case 3:19-cr-00163-KAD Document 67 Filed 06/05/20 Page 19 of 25




trust.   Somehow, he convinced himself that he wasn't really doing that when he

took the money that had been provided them. A dysfunctional moral compass

broken by insecurity and low self-esteem. Mike has lost a job and a profession

from which he received substantial satisfaction.

Other Statutory Considerations
         There are a number of other statutory considerations that which the

Court must weight, including a sentencing that reflects a seriousness of the

offense, promotes respect for the law, protects the public; as well as attending

to needs of the defendant; and protecting the public from future acts of the

defendant. Of the remaining statutory considerations, however, two are most
prominent: deterrence and the need to avoid sentencing disparity.

         Defendants inevitably claim that the prosecution of the case has

achieved specific deterrence. It has become trite but is nevertheless accurate.

Specific deterrence has been accomplished in this case. Mike VerzeIla has no

prior criminal record. His life is falling apart. It is all but impossible he ever

will find himself in a position to again commit a criminal offense. His goal now
is to endure through what is to follow and to hopefully come out on the other




                                          19
         Case 3:19-cr-00163-KAD Document 67 Filed 06/05/20 Page 20 of 25




side restored in a way that he can re-establish maintaining a relationship with

his children and family.

        As to general deterrence, many feel this is an illusory concept. No one

case   will ever establish the type of deterrence conceived by the drafters of the
sentencing statute. The sentencing this a larceny/fraud case will have, we

submit, no effect on general deterrence.

        On the issue of sentencing disparity, it is difficult without specifics to

know all the cases that have come through this Court over the past year. One

can only rely on statistics. According to the statistical information packet of

the United States Sentencing Commission for this District, there is near 507o

variance in sentences in fraud, theft and embezzlement cases. That comes

about, once suspects, from an ability of the judges in this district to gauge

individual defendants and to examine their cases from the perspective outlined

in Judge Newman's decision, taking into account the nature of the offense and

the offender. We encourage the Court to do so here.




                                           20
       Case 3:19-cr-00163-KAD Document 67 Filed 06/05/20 Page 21 of 25




Additional Submissions
      In addition to the submissions from three mental health professionals,

we have also submitted separately a quantity of letters which will provide

information to the Court to assist it in imposing the appropriate sentence.

Conclusion
      As set forth in the opening paragraph of this memorandum, the

defendant requests the following:

      1. A non-guideline sentence;
      2. If incarceration is required, a recommendation for a prison camp; and
      3. In light   of Mr. Verzella's alcohol difficulties, a recommendation for the

RDAP Program.

                                  RESPECTFULLY SUBMITTED,

                                  THE DEFENDANT,
                                  ROBERT CAPELLI

                                  By /s/ V/illiam F. Dow, III
                                  William F. Dow, III (ct00161)
                                  JACOBS & DOW, LLC
                                  350 Orange Street
                                  New Haven, CT 06511
                                  Telephone: 203-772-3 100
                                  Facsimile : 203-77 2-169 I
                                  E-Mail:   wdow(g)j acobslaw. com




                                            21.
        Case 3:19-cr-00163-KAD Document 67 Filed 06/05/20 Page 22 of 25




                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 5,2O2O the foregoing was

filed electronically and served by mail on anyone unable to accept electronic

filing. Notice of this filing will   be sent by e-mail to all parties by operation of the

court's electronic filing system or by mail to anyone unable to accept electronic

filing as indicated on the Notice of Electronic Filing. Parties may access this filing

through the court's CM/ECF SYstem.



                                             /s/ W           F. Dow. III
                                                     William F. Dow, III




                                                22
Case 3:19-cr-00163-KAD Document 67 Filed 06/05/20 Page 23 of 25




EXHIBIT A
TO BE FILED UNDER SEAL
Case 3:19-cr-00163-KAD Document 67 Filed 06/05/20 Page 24 of 25




EXHIBIT
TO BE FILED UNDER SEAL
Case 3:19-cr-00163-KAD Document 67 Filed 06/05/20 Page 25 of 25




EXHIBI                                                  G
TO BE FILED UNDER SEAL
